UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53



              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                        August 26, 2005

                                            Before

                             Hon. ILANA DIAMOND ROVNER, Circuit Judge

                             Hon. TERENCE T. EVANS, Circuit Judge

                             Hon. DIANE S. SYKES, Circuit Judge

No. 04-2309

UNITED STATES OF AMERICA,                            Appeal from the United States
                 Plaintiff-Appellant,                District Court for the
                                                     Southern District of Illinois
       v.
                                                     No. 03 CR 30137
JENNIFER L. BAKER,
                 Defendant-Appellee.                 G. Patrick Murphy, Chief Judge.


                                          ORDER

        On limited remand under United States v. Paladino, 401 F.3d 471, 483-84 (7th Cir. 2005),
the district judge concluded that knowledge about the advisory status of the sentencing
guidelines would not have affected his decision. Defendant Baker was offered the opportunity to
respond before we finally resolve the appeal, and she has chosen not to do so. Her 78-month
sentence does not appear to be unreasonable and is therefore AFFIRMED.